

 
 
                         Exhibit 10.1







[___________], 2014
[NAME]




Dear [FIRST NAME]:


The Compensation Committee of the Board of Directors (the “Committee”) of FBR &
Co. (the “Company”) has established the FBR & Co. 2013 Performance Share Unit
Program (the “Program”), and you have been selected by the Committee as an
eligible participant in the Program.  As such, you have been granted an Award
under the Program as set forth in this letter, including Schedule A (this “Award
Agreement”).  Capitalized terms used herein that are not otherwise defined shall
have the meaning given to them in the Program, a copy of which is attached
hereto.
 
Awards under the Program are granted under Section 8 of the Stock Plan.  To the
extent earned pursuant to the terms of the Program and this Award Agreement,
Performance Share Units shall be settled in shares of Common Stock available
under the Stock Plan (unless the Committee determines to satisfy with a cash
payment).
 
This Award Agreement provides the general terms of your Award and is subject in
its entirety to the terms of the Program and the Stock Plan.  You acknowledge
having received a copy of the Program and the Stock Plan and, by signing this
Award Agreement, you hereby consent to the terms and conditions of the Program,
including without limitation Section 10 (Dispute Resolution) and Section 11
(Clawback) thereof, and the Stock Plan.
 
Grant Date:  February [__], 2014.
 
Award of Performance Share Units:  Subject to the provisions of the Program and
this Award Agreement, you are hereby awarded the opportunity to earn up to
[__] shares of Common Stock, with the actual number of shares of Common Stock
earned to be determined based on the level of achievement of the Performance
Goal for the Performance Period (each as specified below), subject to your
continued employment through the Restriction Period except as otherwise provided
in Section 9 of the Program.
 
Performance Goal:  Subject to your continued employment through the Restriction
Period, you will be eligible to earn a percentage of the Performance Share Units
subject to your Award in accordance with Schedule A hereto on the date that the
Committee determines whether and the extent to which the Company has achieved
the Performance Goal set forth on Schedule A, which date shall be no later than
75 days after the end of the Performance Period.
 
Performance Period; Restriction Period:  The Performance Period is the period
during which the performance goal is measured, which for purposes of this Award
is generally January 1, 2014 through December 31, 2016.  The Restriction Period
is the vesting or waiting period before you have the right to receive any shares
of Common Stock earned in respect of your Award.  Your Award has a three-year
Restriction Period that will run concurrently with the Performance Period and as
such will lapse on December 31, 2016, subject to your continued employment with
the Company through such date.  Section 9 of the Program sets forth your rights
to continue to earn and/or vest in all or a pro rata portion of your Award in
the event of certain terminations of employment prior to the end of the
Restriction Period.
 
Settlement of Awards:  Except as otherwise provided in Section 9 of the Program,
as soon as practicable after the Restriction Period ends (but no later than
75 days following the end of the Restriction Period) and subject to satisfaction
of your tax obligation (as described in the “Taxes” section below), the Company
will issue shares of Common Stock (or, in the Committee’s discretion, a cash
payment based on the per share Fair Market Value (as defined in the Stock Plan))
to you in settlement of your earned Performance Share Units, subject to any
proration that may apply pursuant to Section 9 of the Program.  Until the level
of achievement of the Performance Goals is determined and the Restriction Period
lapses, and until the Performance Share Units you have earned (if any) are
settled, you will not have any ownership rights in the shares of Common Stock
underlying your Award.
 
Taxes:  You are strongly advised to consult with your own tax professional
concerning the tax implications of your Award based on your particular
circumstances.  The Company cannot provide you with tax advice.  Your right to
receive settlement of any earned Performance Share Units will be subject to
payment by you of all applicable taxes.
 
Coordination with Your Employment Agreement:  Notwithstanding the definitions of
“Cause” and “Good Reason” in the Program, for purposes of Section 9 of the
Program, the definitions of “Cause” and “Good Reason” shall have the meanings
specified in that certain Employment Agreement, dated as of December 13, 2012,
by and between you and the Company.  In addition, for purposes of
Section 9(a)(ii) of the Program: (a) your Separation from Service prior to a
Change in Control for Good Reason shall be deemed to be a Separation from
Service by the Company without Cause; and (b) consistent with Section 5.2(b)(iv)
of your Employment Agreement, any shares of Common Stock you earn under
Section 9(a)(ii) of the Program (other than upon a Separation from Service due
to Retirement) shall not be subject to proration.  For purposes of your Award
under the Program, notwithstanding any more favorable or different provisions in
your Employment Agreement that apply to equity or performance awards, (i) the
settlement dates set forth in the Program shall control the settlement of your
Award, and (ii) the provisions under the Plan applicable upon a Change in
Control shall apply to your Award.
 
Grant Acceptance:  Please acknowledge your acceptance of your Award under the
Program, your receipt of a copy of the Program and the Stock Plan, and your
agreement with all terms and conditions set forth in this Award Agreement, the
Program and the Stock Plan, by signing below where indicated and returning this
Award Agreement to Jennifer Kramer by [_______], 2014.
 
Please contact Gavin Beske at [____________] if you have any questions.
 


 
Richard J. Hendrix
President & CEO, FBR & Co.


 
Accepted and agreed as of

 
_____________, 2014



By:
 

        Name:





 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Subject to the terms and conditions of the Program and this Award Agreement, you
shall earn a percentage, if any, of the shares of Common Stock subject to your
Award of Performance Share Units as follows:
 
(a)  
If the Compound Annual Growth Rate on the last day of the Performance Period is
less than 6%, then you will earn 0% of the Performance Share Units subject to
your Award;

 
(b)  
If the Compound Annual Growth Rate on the last day of the Performance Period is
equal to 6%, then you will earn 50% of the Performance Share Units subject to
your Award;

 
(c)  
If the Compound Annual Growth Rate on the last day of the Performance Period is
greater than 6% but less than 9%, then you will earn the Applicable Performance
Percentage of the Performance Share Units subject to your Award; and

 
(d)  
If the Compound Annual Growth Rate on the last day of the Performance Period is
equal to or greater than 9%, then you will earn 100% of the Performance Share
Units subject to your Award.

 
For purposes of the foregoing, the following terms shall have the meanings set
forth below:
 
“Applicable Performance Percentage” shall mean the sum, expressed as a
percentage, of (i) 50% and (ii) the quotient, expressed as a percentage,
obtained by dividing (A) the excess, if positive, of the applicable Compound
Annual Growth Rate over 6% by (B) 6%.
 
“Tangible Book Value” shall equal, with respect to any measurement date, the
book value of the Company excluding goodwill and intangible assets (whether net
or otherwise), as computed in accordance with GAAP on a consolidated basis and
each as disclosed in the Company’s publicly filed financial statements on Form
10-K or Form 10-Q, as applicable, for the most recently completed fiscal quarter
ending on or prior to such measurement date. Tangible Book Value shall be
adjusted to exclude the impact of any dividends declared or paid during the
Performance Period by adding the aggregate amount of any such dividends to the
calculation of book value of the Company as of the last day of the Performance
Period.
 
“Tangible Book Value Per Share” shall mean, with respect to any measurement
date, (i) the Company’s Tangible Book Value as of such measurement date divided
by (ii) (A) the number of shares of Common Stock issued and outstanding as
disclosed in the Company’s Form 10-K or Form 10-Q, as applicable, for the most
recently completed fiscal quarter ending on or prior to such measurement date,
plus (B) any restricted stock units in respect of Common Stock that are not
subject to forfeiture, minus (C) any restricted shares of Common Stock that are
subject to forfeiture.  Tangible Book Value Per Share shall be adjusted to
exclude the impact of any stock splits or reverse stock splits effected and/or
stock dividends declared or paid during the Performance Period.
 
“Compound Annual Growth Rate” shall mean, with respect to the Performance
Period, the compound annual growth rate, expressed as a percentage, of the
Tangible Book Value Per Share during the Performance Period.  For the avoidance
of doubt, Compound Annual Growth Rate is measuring the growth (if any) during
the Performance Period in Tangible Book Value Per Share from the Tangible Book
Value Per Share as determined on January 1, 2014.
 
“Performance Period” shall mean the period commencing on January 1, 2014 and
ending on December 31, 2016 (or, in the event of a Change in Control, the last
day of the most recently completed fiscal quarter ending prior to the date of
such Change in Control).
 

 
 

--------------------------------------------------------------------------------

 
